Citation Nr: 1203332	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  10-05 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, The National Veterans Disability Advocates, LLC


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 (hearing loss and tinnitus) and December 2009 (PTSD) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

A January 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

The Veteran appeared before the undersigned Veterans Law Judge (VLJ) at a video conference hearing held in September 2011.  A copy of the hearing transcript is of record.  It was agreed at the hearing that the record would be held open for 30 days to allow for the submission of additional evidence.  In September and October 2011, additional evidence was provided for the file which was accompanied by a waiver.  


FINDINGS OF FACT

1  The evidence of record does not show that the Veteran's currently manifested bilateral hearing loss has been chronic and continuous since service, or that it is etiologically related to his period of active military service. 

2.  The evidence of record does not show that the Veteran's currently manifested tinnitus has been chronic and continuous since service, or that it is etiologically related to his period of active military service.

3.  For the entire appeal period extending from October 21, 2009 (when the increased rating claim was filed), the evidence reflects that the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity with difficulty in establishing and maintaining effective work and social relationships, but has not been productive of occupational and social impairment with deficiencies in most areas and an inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service, and may not be so presumed.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011). 

2.  Tinnitus was not incurred in or aggravated by active service, and may not be so presumed.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a schedular evaluation of 50 percent for service-connected PTSD have been met for the entirety of the appeal period extending from October 21, 2009.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements)

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his service connection claims in a letter dated in December 2007, wherein the Veteran was advised of the provisions relating to the VCAA.  The Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers. Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to the VA. 

The Board further observes that during the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating or effective date as was discussed in the Dingess case in December 2007, prior to the initial adjudication of the claims in May 2009.  

With respect to the increased rating claim for PTSD, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  This notice was provided to the Veteran in the letter dated in November 2009.  The RO adjudicated the claim in a Statement of the Case (SOC) issued in December 2010.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  The Board concludes that during the administrative appeal process, the Veteran was provided the information necessary such that the purposes of the notification have been met.  Vazquez-Flores, 22 Vet. App. at 49.

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues on appeal has been obtained.  The Veteran's service treatment records (STRs) and post-service treatment records were obtained and the file includes arguments, contentions and statements of the Veteran and his representative.  The Veteran provided testimony at Board videoconference hearing held in September 2011, following which additional evidence was presented for the file which was accompanied by a waiver.  The Board observes that initial consideration of the aforementioned additional evidence is not prejudicial in this case, consistent with the provisions of 38 C.F.R. § 20.1304(c).  

VA's duty to assist includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  During the appeal period, VA examinations were conducted in December 2008 (hearing loss and tinnitus) with an addendum VA opinion provided in April 2009, and November 2009 (PTSD).  The Veteran and his representative have not maintained that it these examinations were inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  VA records current through August 2011 were also obtained.  The file also contains a private medical report and opinion provided by an audiologist in 2011, and a report of a private psychological evaluation conducted in August 2011.  Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

Service Connection - Hearing Loss and Tinnitus

In November 2007, the Veteran filed original service connection claims for bilateral hearing loss and tinnitus.  His DD 214 reflects service with the United States Army with an MOS of lineman and the Veteran's awards and decorations include a Bronze Star Medal.  Service in Vietnam is established in this case.

The STRs include a separation examination report of November 1969 which revealed no evidence of hearing loss (0 decibels in every frequency from 500 to 4,000 hertz bilaterally) or tinnitus, and reflected that the Veteran denied having ear trouble or hearing loss.  None of the STRs mention hearing loss, tinnitus or acoustic trauma.

A VA record of October 2007 reveals that the Veteran complained of decreased hearing and gave a history of working around artillery during service and on the perimeter of the base during the Tet offensive.  Possible hearing loss was assessed.

An April 2008 memorandum for the file indicates that records verified that the Veteran's unit, HHB 101st ABN Div Arty located at Camp Eagle Vietnam engaged in hostile action; however it could not be verified whether the Veteran personally participated in hostile action.   

A VA audiology examination was conducted in December 2008, at which time the Veteran reported involvement in active combat during Vietnam with an MOS of lineman and wireman.  He complained of trouble understanding conversational speech.  He also gave a history of constant bilateral tinnitus since 1973 or 1974.  Bilateral hearing loss meeting the threshold requirements of 38 C.F.R. § 3.385 was shown and speech recognition scores of 100 percent in the right ear and 98 percent in the left ear were assigned.  Mild to moderate bilateral sensorineural hearing loss was diagnosed.  

In an addendum provided in April 2009 following review of the claims folder, the VA audiologist who had conducted the December 2008 examination opined that hearing loss was not caused by or the result of noise exposure on active duty, explaining that the separation examination of 1969 revealed hearing acuity well within normal limits, with no sign of high frequency shifts indicative of hearing changes that could signal damage due to noise exposure.  The audiologist further noted that the IOM (2006) determined that hearing loss related to noise exposure does not have a delayed onset, nor did it progress once the source of the potentially damaging noise was removed.  It was also explained that tinnitus due to noise exposure in the presence of normal hearing was rare, according to The Noise Manual (5th Ed.), and that therefore, the etiology of tinnitus was idiopathic and less likely related to noise exposure in service.  

In a statement from the Veteran received in July 2009, he indicated that he had served in a combat zone in Vietnam for 14 months.  He reported that during that time, he was exposed to acoustic trauma from the following: a rocket/mortar attacks occurring 15 feet away- rendering him temporarily deaf; Howitzers; grenades and grenade launchers; and M-16s and M-60 machine gun fire.  The Veteran stated that he believed that his bilateral hearing loss and constant tinnitus was caused by this exposure.  He further stated that the hearing examination conducted on separation was a spoken word test and that he could not hear some of the words.  

In a statement provided from the Veteran in February 2010, the Veteran indicated that during the Tet offensive of 1968 while stationed at Bien Hoa, he was exposed to acoustic trauma from a live 122 mm rocket round detonating less than 50 feet from a CONEX container where he had sought refuge.  The Veteran reported that this resulted in a temporary loss of hearing for which he went to sick bay.  

Also on file is a report from a private audiologist, indicating that he had seen the Veteran in July 2011.  It was noted that the Veteran gave a history of a gradual decrease in hearing over several decades and of having bilateral tinnitus.  Bilateral sensorineural hearing loss, at least moderate in degree, was diagnosed and the report mentioned that the Veteran had been issued hearing aids through VA. 

An undated and unsigned addendum to the aforementioned report of a private audiologist was received in October 2011.  This addendum simply included a sentence stating that the Veteran's "tinnitus and bilateral hearing loss are at least as likely at not to have been caused by his noise exposure during his military service."

The Veteran provided testimony at a travel Board hearing held in September 2011.  At that time, the Veteran indicated that post-service he was seen in 1974 or 1975 by a private doctor who looked at his ears and washed them out.  He mentioned that he had been set up for a test, but that there was never a follow up on it, and that no records from this visit were available.  It was noted that after 1975, there were no hearing tests conducted until 2008, at which time hearing loss was shown and hearing aids were issued.  

Analysis

The Veteran has claimed that he has both hearing loss and tinnitus, for which service connection is warranted.  He maintains that these conditions are related to acoustic trauma sustained during his period of active service.  

Generally, in order to prevail on the issue of service connection, there must be evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for organic diseases of the nervous system, such as hearing loss, may additionally be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

A.   Hearing Loss

With respect to the hearing loss claim, the provisions of 38 C.F.R. § 3.385 define disability due to impaired hearing.  For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Hickson element (1) evidence of currently manifested hearing loss has been presented.  Specifically, upon VA audiological evaluation conducted in 2008, bilateral hearing disability as defined under 38 C.F.R. § 3.385, was shown.

The Veteran's DD-214 and personnel records confirm the Veteran's service in Vietnam and his receipt of, among other awards and decorations, a Bronze Star Medal.  In addition, evidence of record establishes at minimum, that his unit was located in a combat zone and involved in combat situations.  Resolving any doubt in favor of the Veteran, the Board concludes that the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are applicable in this case, which state, in pertinent part, that in any case where a veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the veteran.  

With regard to Hickson element (2), the Veteran has reported experiencing significant acoustic trauma in conjunction with his service in the United States Army.  In light of the Veteran's combat status, his assertions as relate to sustaining acoustic trauma in service are consistent with the time, place, and circumstances of such service.  38 38 U.S.C.A. § 1154(b); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  As a related matter, he is considered competent to describe noise exposure sustained during service and his statements and testimony to this effect are considered credible.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

However, even having established that acoustic trauma was sustained in service, 38 U.S.C.A. § 1154(b) does not provide for presumptive service connection merely because the appellant is a combat veteran, but ease a combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

The Board notes that absolutely no hearing deficit was demonstrated in either ear as shown by the 1969 separation examination report, no matter what form that hearing examination took.  In fact, a hearing disability as defined under 38 C.F.R. § 3.385, was not shown at any time prior to 2008.  When audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a disability at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

Even having established that the Veteran sustained acoustic trauma in service, the Board points out that acoustic trauma and noise exposure sustained in service are not, in and of themselves, disabilities subject to service connection under VA regulations.  A chronic disease need not be diagnosed during the presumptive period under 38 C.F.R. § 3.307(c), but if not, there must then be shown by acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  In this case, bilateral hearing loss meeting the threshold requirements of 38 C.F.R. § 3.385 was not initially shown until 2008, more than 35 years after the Veteran's separation from service; as such, service connection on a presumptive basis is not warranted.  

Under 38 C.F.R. § 3.303(b), a method of establishing the second and third Hickson elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In this case, the Veteran has reported having a decades long history of hearing loss.  However, nowhere in the file has there been either lay or clinical evidence presented revealing chronicity and continuity of hearing loss since 1970, when the Veteran was discharged from service.  With regard to the decades-long evidentiary gap between active service and the earliest post-service findings of bilateral hearing loss, the lack of any evidence of continuing complaints, symptoms, or findings for many years between the period of active duty and the first evidence of bilateral hearing loss is itself evidence which tends to show that hearing loss has not been chronic and continuous since service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim on a direct basis).  

In addition, the Veteran's assertions of long-term hearing loss were not presented until decades after his discharge from service and only after he filed a service connection claim in late 2007.  As such, there is reason in this case to question the credibility of the lay information provided by the Veteran as to the onset, chronicity and continuity of his claimed hearing loss.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  Based on the total absence of any indications of hearing loss until 2008, about 38 years after the Veteran's discharge from service, coupled with the absence of credible lay evidence or any clinical evidence revealing evidence of hearing loss between 1970 and 2006, chronicity and continuity of hearing loss since service is not established.  38 C.F.R. § 3.303(b) (2011).  

The critical issue in this case is whether the Veteran's currently manifested bilateral hearing loss is related to noise exposure sustained during service.  The requirement of an evidentiary showing of an etiological relationship has been repeatedly reaffirmed by the U.S. Court of Appeals for the Federal Circuit, which has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between the veteran's service and the disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Essentially, this is the third Hickson element.

Although the Veteran was not treated for or diagnosed with bilateral hearing loss during service or for many years after his discharge, the Board notes that the question is whether this condition is nevertheless at least as likely as not etiologically related to service or any incident therein, to specifically include acoustic trauma sustained in service.  38 C.F.R. § 3.303(d).  The record contains two medical opinions addressing this matter.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

In April 2009, a VA examiner having recorded the Veteran's history of in-service and post-service noise exposure, as well as his lay reports as to the onset of hearing loss, and having reviewed the claims folder including the STRs and post-service evidence, concluded that it was not likely that the Veteran's bilateral hearing loss was caused by or the result of his military service.  The examiner provided rationale for the opinion, reasoning that the separation examination report failed to reveal any indication of hearing deficit and that additionally medical literature in the form of a 2006 IOM report concluded that hearing loss related to noise exposure does not have a delayed onset, nor did it progress once the source of the potentially damaging noise was removed.  

This opinion is found to carry significant weight, as it was based on a comprehensive review of the lay and clinical evidence on file dated from the Veteran's period of service, forward; and was supported by both clinical evidence pertaining to the specific case as well as medical research.  

In contrast, the file also contains a 2011 opinion of a private audiologist to the effect that tinnitus and bilateral hearing loss were at least as likely as not caused by noise exposure sustained during the Veteran's military service.  As an initial matter, the Board has some reason to question the authenticity of this opinion.  In this regard, it was reportedly provided as an "addendum" to a medical statement previously provided in 2011, and contains the exact same text as the original statement with the addition of the aforementioned opinion, which was provided in bold text.  The "addendum" is undated and fails to include the signature of the private audiologist, which was included on the original medical statement.  

The United States Court of Appeals for Veterans Claims (Court) has held that a medical report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicolson, 21 Vet. App. 120, 124  (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  In this regard, neither private audiological statement of 2011 reflects that the Veteran gave a history of acoustic trauma in service or of hearing problems and/or tinnitus since service; hence there is no factual basis (either through supporting lay or clinical evidence) for the opinion provided.  Moreover, the original medical statement and addendum do not reflect that any medical records were reviewed in conjunction with providing the information therein.  As such, there is no indication that the Veteran's separation examination results were considered, nor is there any indication that the private audiologist knew the fact that hearing loss was not initially shown until more than 35 years post-service, both of which are significant facts in this case.  In fact, the 2011 opinion had no rationale supporting it.  Accordingly, even if the Board were to presume that the adjusted 2011 private audiologist's addendum/opinion is authentic, it is of far lower probative value than the VA opinion of 2009 because the 2011 statement lacks any rationale or factual basis for the opinion provided.  

In addition, the lay assertions from the Veteran as to the etiology of his bilateral hearing loss (service related due to acoustic trauma sustained therein) are beyond his competence as a lay person to make and are not consistent with the objective evidence of record, which does not establish continuity and chronicity of hearing loss since service or a nexus between currently manifested hearing loss and acoustic trauma sustained in service.  See Davidson v. Shinseki, 581 F.3d 1313, (Fed Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Overall, the evidence is not in relative equipoise, as there is evidence of normal hearing acuity at separation from service, and a more than 35-year gap between the Veteran's discharge from service and indications of bilateral hearing loss meeting the threshold requirements of 38 C.F.R. § 3.385.  Moreover, the most probative evidence of record addressing the etiology and onset of the Veteran's hearing loss weighs against service incurrence.  Although the Veteran is entitled to the benefit of the doubt when the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable in this case, where the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.

B. Tinnitus

Tinnitus has been defined as "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  See also Wanner v. Principi, 370 F.3d 1124 (Fed. Cir. 2004).  In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Accordingly, although the file does not contain a clinical diagnosis of tinnitus, it is within the Veteran's competency to identify symptoms of tinnitus and the condition is therefore established through the Veteran's lay reports.  

In addition, the fact that the Veteran sustained acoustic trauma during service is well-established in this case.  See 38 U.S.C.A. § 1154(b)

The clinical evidence includes STRs which are entirely negative for any mention of tinnitus or symptoms associated therewith.  A separation examination report of 1969 reflects that the Veteran denied having running ears, hearing loss or any ear trouble.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by the veteran).  Thereafter, the earliest documentation of tinnitus in a clinical record was dated in 2007/2008, decades after the Veteran's service separation, and coincident with his filing his original service connection claim for benefits.  For more than 35 years after service, there were no complaints or treatment relating to tinnitus and during this time the Veteran never filed a claim for tinnitus.  These facts cannot be ignored, they are evidence that there has not been a continuity of symptomatology, and they weigh heavily against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  

In addition, the Veteran's statements regarding the onset and history of symptomatology have been inconsistent and incomplete.  In hearing testimony presented in 2011, he appears to suggest chronicity and continuity of tinnitus since service.  However, when evaluated by VA in 2008, he estimated that the onset of tinnitus was in 1973 or 1974, several years after his discharge from service.  Still later, when evaluated by a private audiologist in 2011, the Veteran provided no information regarding the history or onset of tinnitus, instead simply reporting that he had it.  As such, there is reason in this case to question the accuracy and credibility of the lay information provided by the Veteran as to the onset, chronicity and continuity of his claimed tinnitus.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997).

In weighing the credibility, VA may consider interest, bias, inconsistent statements, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).  In light of the lack of evidence of tinnitus during service or upon separation, the Veteran's inconsistent lay reports regarding the onset and chronicity of tinnitus, and the decades long evidentiary gap without clinical indications or even complaints of tinnitus, the Board can find no plausible reason to afford any probative value to the Veteran's lay assertions that he has had constant tinnitus since service.  As such, the Veteran's account of continuity/chronicity of symptoms in and since service, to the extent made, is not shown to be credible and service connection cannot be granted on the basis of chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).

Even acknowledging the Veteran's account of sustaining military noise exposure as credible, there still must be competent evidence presented establishing a nexus or relationship between currently diagnosed tinnitus and his military noise exposure.  A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  This is the third part of the Hickson analysis. 

Although the Veteran was not treated for or diagnosed with tinnitus during service or at any time after his discharge, the Board notes that the question is whether this condition is nevertheless at least as likely as not etiologically related to service or any incident therein, to specifically include acoustic trauma sustained in service.  38 C.F.R. § 3.303(d).  The record contains two medical opinions addressing this matter.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

As explained above, in 2008 and 2009, a VA examiner recorded the Veteran's history of in-service and post-service noise exposure, as well as his lay reports as to the onset of tinnitus in 1973 or 1974.  The VA examiner reviewed the claims folder including the STRs and post-service evidence.  Thereafter, the VA examiner concluded that tinnitus due to noise exposure in the presence of normal hearing was rare, according to The Noise Manual (5th Ed.), and that therefore, the etiology of tinnitus was idiopathic and less likely related to noise exposure in service.  Consistent with the findings made above, this opinion is found to carry significant weight, as it was based on a comprehensive review of the lay and clinical evidence on file dated from the Veteran's period of service, forward; and was supported by the clinical evidence in this case as well as by medical research.  

In contrast, the file also contains a 2011 opinion of a private audiologist to the effect that tinnitus was at least as likely as not caused by noise exposure sustained by the Veteran during his military service.  Again, there is a question of authenticity as pertains to this opinion, as discussed above.  Moreover, even if presumed authentic, there was absolutely no supporting rationale provided in conjunction with this opinion.  In fact, neither the original statement of the private audiologist or the addendum reflected that the Veteran gave a history of service-related acoustic trauma or of tinnitus.  There is no indication that any service treatment records or post-service records (including the 2008 VA examination report and 2009 opinion) were reviewed in conjunction with provided information in those 2011 reports.  Given the aforementioned factors, the Board finds that the conclusion reached and opinion provided by the private audiologist is of lower probative value than the 2009 opinion of the VA audiologist.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (1998); (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).

In addition, the lay assertions from the Veteran as to the etiology of his tinnitus are beyond his competence as a lay person to make and are not consistent with the objective evidence of record, which does not establish continuity and chronicity of hearing loss or tinnitus since service or a nexus between currently manifested tinnitus and acoustic trauma sustained in service.  See Davidson v. Shinseki, 581 F.3d 1313, (Fed Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Overall, the evidence is not in relative equipoise, as there is evidence of normal hearing acuity and clinical evaluation of the ears at separation from service in 1969 with no complaints of ear symptomatology, and a more than 35-year gap between the Veteran's discharge from service and indications of tinnitus.  Moreover, the most probative evidence of record addressing the etiology and onset of the Veteran's tinnitus weighs against service incurrence.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.

Increased rating - PTSD

The Veteran filed an original service connection claim for PTSD in November 2007.  By rating action of October 2008, service connection was established for PTSD for which an initial 30 percent evaluation was assigned, effective from November 2007.  

The Veteran filed an increased rating claim on October 21, 2009.  At that time, he indicated that he had missed over 30 days of work due to an inability to cope with others, was unable to participate in events which include even small groups of people, and was becoming increasingly disagreeable and irritable.  He reported that he drove large tractor trailers for a living and was afraid that an angry outburst due to PTSD might cause him to behave irrationally.

A VA PTSD examination was conducted in November 2009 and the claims file was reviewed.  The Veteran described his symptoms to include: night sweats, anxiety, temper issues, sleep impairment and nightmares.  It was noted that he did not take any psychotropic medications and was not regularly treated for his condition.  The report mentioned that the Veteran drove a truck full-time.  It was noted that lived with his wife and did not have a lot of close friends, no real interests or hobbies, and did not go to church.   

Mental status examination revealed that the Veteran was appropriately groomed and well-oriented.  Mood was calm and affect was appropriate.  There was no evidence of loose associations, homicidal/suicidal ideation, delusions, hallucination, or impairment of thought processes or communication.  Memory, insight, judgment and intellectual capacity were described as adequate.  PTSD was diagnosed and a Global Assessment of Functioning (GAF) score of 54 was assigned.  The examiner observed that the Veteran's psychiatric symptoms resulted in some mild impairment of social functioning.  

A VA mental health record dated in May 2010 documents the Veteran's reported symptoms of nightmares, night sweats, sleep impairment, short temper, verbal abuse, anxiety, intrusive thoughts, depression, and an inability to deal with others.  It was noted that he was employed as a long-distance truck driver and experienced road rage.  The entry mentioned that he had gotten in trouble at work for delays due to having to pull over for an hour or two to get himself together when feeling irritated towards other drivers.  It was noted that the Veteran had some passive suicidal ideation, without plan or intent.  The clinical social worker who evaluated the Veteran concluded that he did not endorse suicidal or homicidal ideation, specific plan, or intent, and noted that there had been no prior history of attempts.  It was further observed that reality testing was good and that he was willing to participate in treatment.  His wife and family were described as supportive.

On a VA mental health intake evaluation of June 2010, symptoms of recurrent nightmares, flashbacks, irritability, hypervigilance, and social isolation were noted.  A history of a suicidal gesture 7 months earlier evidence by an attempted overdose of pills, as well as report of having a handgun in the woods, but not pulling the trigger a year previously, was noted.  On mental status evaluation, appearance was neat, speech was normal and affect was appropriate.  Mood was irritable and angry.  There was no indication of delusions or hallucinations and the Veteran denied having suicidal or homicidal ideation.  Normal insight and judgment with impaired concentration and recent memory were reported.  PTSD and alcohol abuse were diagnosed and GAF score of 60 was assigned.  The Veteran was to be started on Wellbutrin.  

When seen by VA in August 2010, mental status examination revealed that the Veteran was alert and well-oriented and his mood was improved.  Good impulse control and judgment were noted and insight was described as adequate.  The examination was negative for homicidal/suicidal ideation, paranoid ideation, thought disorder, or auditory/visual hallucinations.  It was noted that the Veteran was in need of continued mental health services to maintain stabilization and prevent further deterioration or relapse.

March and June 2011 VA mental health notes indicate that the Veteran was doing better, but reported that having occasional episodes of increased anxiety and some recent stressors.  Good impulse control and judgment were noted and insight was described as adequate.  The examination was negative for homicidal/suicidal ideation, paranoid ideation, thought disorder, or auditory/visual hallucinations.  It was again noted that the Veteran was in need of continued mental health services to maintain stabilization and prevent further deterioration or relapse.

The file contains a report of a private psychological evaluation conducted in August 2011.  Mood was described as depressed.  The Veteran reported having symptoms of intrusive thoughts and nightmares of combat, fleeting suicidal thoughts, sleep impairment, flashbacks, and loss of interest in activities.  On examination, the Veteran was well-oriented, speech was normal, and grooming was appropriate.  Insight and judgment were average.  The Veteran denied having hallucinations or delusions.  Long and short-term memory were described as partially intact.  The examiner opined that the Veteran continued to struggle with PTSD symptoms, which had caused him to have conflict with others when dealing with employment.  It was noted that the Veteran's present job provided him with income and a sense of accomplishment as well as providing him with a safe haven from dealing with others, but gave him an excuse not to pursue PTSD treatment.  Chronic PTSD was diagnosed and a GAF score of 51 was assigned.  

The psychologist identified the following as factors supporting the diagnosis: deficiencies in family relations, depression affecting the ability to functional independently and effectively, difficulty in adapting to stressful circumstance, unprovoked hostility and irritability, an inability to establish and maintain effective relationships, and suicidal ideation.  

In 2011, two lay statements, one from a co-worker and the other from a long-time friend, were submitted for the record.  These statements included descriptions of the Veteran as quick-tempered, difficult to get along with and distant.

The Veteran provided testimony at a Board videoconference held in September 2011.  The Veteran reported that his PTSD symptoms consisted of extreme anxiety with weekly anxiety attacks, sleep impairment, extreme vigilance, nightmares, night sweats, road rage, and loss of concentration.  He mentioned having a fight in a food line occurring several months previously, which was apparently verbal and physical.  The Veteran endorsed having depression and reported that he had no friends or social life.  The Veteran gave a history of two previous suicide attempts, with no recurrence thereafter.  The Veteran reported that he was currently working, but experienced road rage on the job.  He stated that he was under psychiatric treatment through VA and was taking prescribed medications.  

Analysis

The Veteran contends that an evaluation in excess of 30 percent is warranted for his service-connected PTSD.  

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of a veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's disability due to service-connected PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The psychiatric symptoms listed in the rating criteria below are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the general rating formula for mental disorders, which became effective prior to the Veteran's claim for service connection, a 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation envisions occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation envisions occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent schedular evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.

According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM- IV), which VA has adopted, under 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).

The evidence establishes that consistently since October 2009, symptoms of depression, sleep impairment, complaints of memory loss, disturbances of motivation and mood, hypervigilance and irritability have been documented.  These symptoms are consistent with the enumerated criteria supporting both a 30 and 50 percent evaluations.  

Socially, the evidence does reflect that the Veteran is isolated and has difficulty relating to and interacting with others, such as co-workers.  However, the facts also confirm that the Veteran is in a stable marriage and has two children, who are supportive of him and with whom he interacts.  This finding in and of itself is inconsistent with a demonstrated inability to establish and maintain effective relationships, as required to support a 70 percent evaluation.  Moreover, were the Veteran in fact be unable to establish and maintain effective relationships it would logically and almost necessarily follow that he could not function in the role of employee, even in a job requiring minimal contact with others.  Accordingly, a demonstrated inability to establish and maintain effective relationships is not shown in this case.  

Industrially, the evidence contained in the file reflects that the Veteran has been employed as a truck driver for several years.  There record contains no indication of disciplinary actions, an inability to follow simple or complex instructions, or impairment of insight and judgment.  These findings are inconsistent with evidence of occupational impairment with deficiencies in most areas, as is provided for in the regulatory criteria for a 70 percent rating.  

As related to social and industrial impairment, the Veteran's GAF scores are also relevant.  GAF scores assigned during the appeal period have varied little and have been consistently and without exception been in the range of 51 to 60, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning, but no greater. 

During the appeal period, the evidence fails to show nearly all of the enumerated criteria warranting the assignment of a 70 percent evaluation.  As an initial matter the Board notes some disparity between the clinical findings and Veteran's lay reports of symptoms and manifestations.  In this regard, the Board finds the clinical findings in this case to be the most reliable measure of the Veteran's disability, as opposed to statements made in pursuit of monetary gain.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (personal interest may affect the credibility of the evidence).   

In this regard, the record contains no mention or endorsement of obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; spatial disorientation; or neglect of personal appearance and hygiene.  While irritability has been noted, there have been no objectively recorded incidents of impaired impulse control, such as those manifested by violence.  The Board notes that the Veteran's reported symptoms of road rage are not manifestations commonly associated with or exclusive to PTSD, and are not manifestations which clinically support that diagnosis.  It is further noted that depression affecting the ability to functional independently and effectively was noted on a single occasion by a private psychologist (August 2011).  That assessment is entirely unsupported by contemporaneous VA clinical records which, while noting symptoms of depression, fail to also reveal that such symptoms affecting the Veteran's ability to functional independently and effectively.  

The Board does acknowledge that the record mentions a lay history provided by the Veteran of 2 suicide attempts in late 2009 and 2010.  As an initial matter, the Board observes that the file contains no clinical or objective documentation of any such events (except by report of lay history).  Moreover, those attempts were made prior to the Veteran receiving VA psychiatric treatment and medication.  Subsequently, VA records dated in 2011 repeatedly reveal that the Veteran denied having suicidal or homicidal ideation, and this manifestation was not mentioned again until August 2011, when a history of "fleeting thoughts of suicide" was noted, with no indication of any actual intent or plan.  While acknowledging that conflicting evidence has been presented on this matter, the weight of the evidence, particularly the clinical evidence, does not indicate that the Veteran has chronically experienced suicidal or homicidal ideation throughout the appeal period.  Further difficulty in adapting to a stressful setting is not established, as evidence reveals that the Veteran has been able to maintain steady and full-time employment as a truck driver for several years, without any significant incident, problems, or disciplinary actions.  

The Board also points out that, none of the enumerated criteria consistent with the assignment of a 100 percent schedular evaluation for PTSD have been clinically shown from October 2009, forward.  In this regard, there is no documentation of symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; or memory loss of names of close relatives, own occupation, or own name.  Accordingly, at this point, the clinical evidence is not consistent with manifestations of PTSD indicative of total occupational and social impairment.  

The Board observes that since October 2009, the lay and clinical evidence contains mention and/or indications of several of the enumerated criteria consistent with assignment of a 50 percent evaluation including: flattened/restricted affect, panic attacks; trouble concentrating, disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  In light of the aforementioned evidence and with the application of the benefit of the doubt in the Veteran's favor, the Board finds that for the entirety of the appeal period, the Veteran's service-connected PTSD most nearly approximates the criteria for a 50 percent evaluation under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, as occupational and social impairment with reduced reliability and productivity with difficulty in establishing and maintaining effective work and social relationships is demonstrated, and to this extent the appeal is granted.  38 C.F.R. § 4.7 (2011).  However, the preponderance of the evidence is against the assignment of an evaluation in excess of 50 percent for any portion of the appeal period.  Since the evidence relating to this specific matter is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding resolution of reasonable doubt are not applicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Extraschedular Consideration and TDIU

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The manifestations of the Veteran's PTSD cause impairment that is contemplated by the rating criteria.  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The Board finds that the rating criteria adequately account for the symptomatology associated with the Veteran's PTSD for the entire period of time during the pendency of this appeal and that the symptomatology and level of social and industrial impairment associated therewith are contemplated in the pertinent rating criteria.  Thus, the disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Referral for consideration of an extraschedular rating is, therefore, not warranted.

The Court has also recently held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant case, the holding of Rice is inapplicable.  In this case, the Veteran has not claimed that his service-connected PTSD prevents him from working, and the evidence does not reflect the same.  In fact, the most recent evidence on file dated in 2011 indicates that the Veteran is employed full-time as a truck driver.  Thus, a claim for TDIU has not been raised in this decision as there is no cogent evidence of unemployability.

ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Subject to the provisions governing the award of monetary benefits, an evaluation of 50 percent for PTSD is granted for the entirety of the appeal period extending from October 21, 2009.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


